Citation Nr: 1717379	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  16-45 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to an effective date prior to June 30, 2015 for the grant of service connection for coronary artery disease (CAD) rated 100 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1960 to July 1980.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The record does not show any claim for coronary artery disease, or other cardiovascular disability, prior to June 30, 2015.


CONCLUSION OF LAW

The criteria for an effective date prior to June 30, 2015 for the grant of service connection for coronary artery disease have not been met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.159, 3.114, 3.400, 3.816 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has asserted that the effective date for the grant of service connection for coronary artery disease and the 100 percent disability rating should be the date of his coronary bypass surgery: August 10, 2012.


I. Procedural Duties

VA has a duty to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).  

However, the U.S. Court of Appeals for Veterans Claims (Court) has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty to assist nor the duty to notify provisions of the VCAA are implicated.  The Court recognized that enactment of the VCAA does not affect matters on appeal when the questions are determined as a matter of law.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); 38 C.F.R. § 3.159(d)(3).  In this case, the Veteran used VA Form 21-526EZ to file a Fully Developed Claim in June 2015.  The requisite notice was attached to that form, and the Veteran verified receipt of the notice.

For the earlier effective date claim, the VCAA does not apply, because the facts of the claim are undisputed, and the claim is denied on the basis of the controlling law and regulations alone, which render the Veteran ineligible for the claimed benefits.  Nevertheless, the Veteran acknowledged receipt of notice in compliance with the VCAA and implementing laws at the time of his June 2015 claim.  See 38 U.S.C.A. § 5103; 38 C.F.R. §3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

II. Earlier effective date

Generally, the effective date for the grant of service connection is the day following separation from active service or the date entitlement arose, if the claim is received within one year after discharge from service.  Otherwise, for an award based on an original claim, a claim reopened after a final disallowance, or a claim for an increased rating, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

Additionally, when VA or an adjudicate body passes a liberalizing law and compensation is granted, a Veteran may receive a retroactive effective date prior to the date he would be entitled to under the above rules.  See 38 C.F.R. § 3.114.  Diseases associated with exposure to herbicide agents are subject to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 
284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  If a qualifying veteran is entitled to disability compensation for a covered herbicide disease, the effective date of the award will be the later of the date a prior claim was originally received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(1)-(2).  If there was no prior claim, then the effective date of the award shall be determined in accordance with the general effective date regulations, cited above.  38 C.F.R. § 3.816(c)(4).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107.

The Board has reviewed the evidence and determines that the criteria for an effective date prior to June 30, 2015 for the grant of service connection for coronary artery disease have not been met.  See 38 C.F.R. §§ 3.114, 3.400, 3.816.

The Veteran's claim for coronary artery disease was received on June 30, 2015.  In an October 2015 rating decision, the RO granted service connection for coronary artery disease beginning June 30, 2015.  The disability rating was set as 100 percent in a subsequent June 2016 RO determination.  The Veteran asserts that he is entitled to the 100 percent rating at the time he had bypass surgery on August 10, 2012.  The VA examination and treatment records confirm the date of his surgery.  However, the Veteran cannot receive a disability rating and compensation prior to the date upon which he was granted service-connection.  

As discussed above, the appropriate date for a grant of service connection is the date the claim is received or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  The Veteran was eligible for service connection for coronary artery disease based on his exposure to herbicide agents when he first developed the disease, but he did not file a claim with VA for compensation until June 30, 2015.  

In brief, the evidence of record does not contain any documentation prior to this date reflecting an intent to claim service connection for this disability, nor does the Veteran contend that he filed a claim prior to such date.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that there must be some intent expressed to apply for benefits and endorsing the Court's holding in Brannon v. West, 12 Vet. App. 32, 35 (1998) ("The mere presence of the medical evidence does not establish an intent on the part of the veteran to seek ... service connection[.]")).  Therefore, as the later of the two dates, the date of claim, June 30, 2015, is the appropriate effective date under 38 C.F.R. § 3.400.  

The Board notes that 38 C.F.R. § 3.114 allows for an earlier effective date only if the evidence shows that the Veteran met the criteria for the benefit and the claim was received within a year of the change in law.  If the claim was received after one year the evidence must show that you were diagnosed with the condition prior to the change in law in order to qualify for an earlier effective date up to one year prior to the date VA received your claim.  Ischemic heart disease was added to the list of presumptive conditions based on herbicide exposure on August 31, 2010.  The competent medical evidence does not show that the Veteran was diagnosed with ischemic heart disease prior to the change in law for ischemic heart disease as the diagnosis was in August 2012.  Further, the record does not show that VA received a claim from the Veteran within a year of the VA change in law.

The Board recognizes that coronary artery disease due to herbicide agents is covered by the Nehmer class action decisions, meaning the Veteran could receive an earlier effective date if he had a previous claim for coronary artery disease.  Prior to June 30, 2015, the Veteran was service-connected for hypertension, but the record does not show any claim for coronary artery disease or another cardiovascular disability.  The record does not reflect correspondence from the Veteran to VA between 2011 and June 30, 2015, when his heart attack and bypass surgery occurred.  He has not reported filing a claim prior to that date.  Without any previous claim for coronary artery disease, the effective date is determined in accordance with the general effective date regulations.  38 C.F.R. § 3.816(c)(4).  Under 38 C.F.R. § 3.400, the effective date for the grant of service connection for coronary artery disease, and the resulting 100 percent disability rating, should be June 30, 2015.    


ORDER

An effective date prior to June 30, 2015 for the grant of service connection for coronary artery disease with 100 percent disability rating, is denied.



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


